DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 5, and 11 are objected to because of the following informalities:  
“a tab” in claim 3, line 2 should be amended to recite --a plurality of tabs--
“a first digit of the hand” in claim 5, line 2 should be amended to recite --a first finger of the plurality of fingers of the hand--
“a second of the hand” in claim 5, line 3 should be amended to recite --a second finger of the plurality of fingers of the hand--
“a back side of the user’s hand” in claim 11, line 2 should be amended to recite --a back side of the user’s hand opposite the palm--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pridgen US 2004/0151762 A1.
Regarding claim 1, Pridgen discloses a rapid donning face mask (fig. 3 and [0002]), comprising: a filter element 30 (fig. 3 and [0010], absorbent pad capable of capturing aerosols from coughing or sneezing) having a peripheral edge surface defining a boundary of the filter element 30 (fig. 3 the outer oval boundary of pad 30); and a plurality of rings 32/34 attached to the peripheral edge surface, the plurality of rings 32/34 dimensioned to fit a plurality of fingers of a hand of a user (fig. 3 and [0026], finger loops 32 and 34).
Regarding claim 2, Pridgen discloses the filter element 30 being moveable between a stowed condition in which the filter element 30 is collapsed with a closure of the plurality of fingers and a ready condition in which the filter element 30 is expanded with a splaying of the plurality of fingers (fig. 3, the pad 30 capable of being collapsed if the user closes their fingers with sufficient force, and the pad 30 capable of being in a ready condition when the fingers are splayed).
Regarding claim 4, Pridgen discloses the plurality of rings 32/34 being attached at opposed ends of the filter element 30 (please see annotated fig. A below, where rings 32 and 34 are attached on opposing sides of the centerline on the first and second ends).

    PNG
    media_image1.png
    387
    490
    media_image1.png
    Greyscale

Regarding claim 5, Pridgen discloses one of the plurality of rings 32/34 being configured to be worn on a first digit of the hand, and a second of the plurality of rings 32/34 being configured to be worn on a second digit of the hand (fig. 3, rings 32/34 on separate fingers).
Regarding claim 7, Pridgen discloses a method of rapidly donning a protective mask (fig. 3 and [0008], the mask is immediately available for coughing or sneezing), comprising: providing a filter element 30 (fig. 3 and [0010], absorbent pad capable of capturing aerosols from coughing or sneezing) having a peripheral edge surface defining a boundary of the filter element 30 (fig. 3 the outer oval boundary of pad 30); a plurality of rings 32/34 attached to the peripheral edge surface; and placing each of the plurality of rings 32/34 on a separate finger of a user’s hand (fig. 3 and [0026], finger loops 32 and 34 are on separate fingers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pridgen US 2004/0151762 A1 in view of Bostock et al. US 6,123,077.
Regarding claim 3, Pridgen discloses the claimed invention as discussed above.
Pridgen is silent on a tab to operatively couple the plurality of rings to the filter element.
However, Bostock teaches a mask 50 (fig. 7 and col. 6, lines 28-30) comprising a tab to operatively couple the plurality of rings 58/58’ to the filter element 52 (fig. 7, there being tabs connecting the main body 52 of mask 50 to the rings 58 and 58’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the plurality of rings of Pridgen with a tab to operatively couple the plurality of rings to the filter element, as taught by Bostock, to provide flexibility between the rings and the filter element and increase comfort when the mask is worn on the user’s hand.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pridgen US 2004/0151762 A1 in view of Halford US 4,195,629.
Regarding claim 6, Pridgen discloses the claimed invention as discussed above.
Pridgen is silent on a pocket carried by the filter element, the pocket having an opening into an interior cavity dimensioned to carry an object in a palm of the hand.
However, Halford teaches a mask 1 (fig. 4) comprising a pocket 10 carried by the filter element 6/2, the pocket 10 having an opening into an interior cavity dimensioned to carry an object 11 in a palm of the hand (figs. 1 and 2 and col. 2, lines 20-34, where the pocket can receive filter disc 11 and thus carried in the palm of the hand in the combined device of Pridgen and Halford).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Pridgen with a pocket carried by the filter element, the pocket having an opening into an interior cavity dimensioned to carry an object in a palm of the hand, as taught by Halford, to allow the filter disc to be varied in as desired (col. 1, lines 14-20).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pridgen US 2004/0151762 A1 in view of Johnston et al. US 2011/0226253 A1.
Regarding claim 8, Pridgen discloses the claimed invention as discussed above.
Pridgen is silent on at least partially closing the fingers of the user’s hand to place the filter element in a stowed condition.
However, Johnston teaches a method of donning a protective mask 12 (fig. 1 and [0005]) comprising at least partially closing the fingers of the user’s hand to place the filter element 10 in a stowed condition (fig. 1 and [0043], [0045], the cough shield 10 can be retained in fully folded state with the finger in engagement with engagement member 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Pridgen with the step of at least partially closing the fingers of the user’s hand to place the filter element in a stowed condition, as taught by Johnston, so that the user can hold the cough shield out of sight ([0043]).
Regarding claim 9, Pridgen discloses the claimed invention as discussed above.
Pridgen is silent on splaying the fingers of the user’s hand to place the filter element in a ready condition.
However, Johnston teaches a method of donning a protective mask 12 (fig. 1 and [0005]) comprising splaying the fingers of the user’s hand to place the filter element in a ready condition ([0054], as opposed to the folded state, the cough shield 10 can be opened with the hand using engagement member 40, which receives any of the fingers; thus, the fingers would have to be in the motion of splaying/opening, rather than closing/folding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Pridgen with the step of splaying the fingers of the user’s hand to place the filter element in a ready condition, as taught by Johnston, to easily enable transitioning from a stowed condition where the mask is out of sight to an open condition where the mask can be used.
Regarding claim 10, Pridgen in view of Johnston discloses the claimed invention as discussed above.
Pridgen is silent on placing the filter element over a mouth and a nasal opening of the user.
However, Johnston further teaches placing the filter element 10 over a mouth and a nasal opening of the user ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Pridgen in view of Johnston with placing the filter element over a mouth and a nasal opening of the user, as taught by Johnston, to prevent transmission of harmful bacteria or viruses from the mouth and/or nose.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim(s) 11, the prior art of record when applied alone or in combination neither anticipates nor renders obvious positioning the filter element on a back side of the user’s hand opposite the palm by rotation of the plurality of rings about the user’s fingers. Pridgen is the closest prior art of record and discloses a method of rapidly donning a protective mask as detailed above for claim 7 (which will not be duplicated here for the sake of brevity). However, Pridgen fails to disclose or teach in combination the limitations of claim 11. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Pridgen to address its deficiencies. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson US 5,322,060; Beck US 5,196,244; Reo US 5,864,883.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786